UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 13-7625


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

EVERETT CORNELIUS KAYMORE, a/k/a CO, a/k/a Everet Cornelius
Kaymore,

                Defendant - Appellant.



Appeal from the United States District Court for the Western
District of Virginia, at Harrisonburg.     Samuel G. Wilson,
District Judge. (5:10-cr-00016-SGW-RSB-1)


Submitted:   February 20, 2014            Decided:   February 26, 2014


Before DUNCAN, DIAZ, and FLOYD, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Everett Cornelius Kaymore,       Appellant Pro Se.        Jeb Thomas
Terrien,   Assistant   United     States  Attorney,     Harrisonburg,
Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

               Everett Cornelius Kaymore appeals the district court’s

order    denying      his   motion   to   reconsider      the   court’s    previous

denial    of    his    18   U.S.C.   §    3582(c)(2)    (2012)      motion   for   a

sentence reduction.           We have reviewed the record and find no

reversible error.           See United States v. Goodwyn, 596 F.3d 233,

235-36 (4th Cir. 2010) (noting that a district court does not

have    authority     to    reconsider    prior   order    on   §   3582   motion).

Accordingly, we affirm the district court’s order.                      We dispense

with oral argument because the facts and legal contentions are

adequately      presented     in   the    materials    before    this    court   and

argument would not aid the decisional process.

                                                                           AFFIRMED




                                           2